Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153290                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153290
                                                                   COA: 323316
                                                                   Wayne CC: 13-009150-FC
  THOMAS LEE WINGARD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2016
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address: (1) whether the
  defendant’s August 28, 2013 statement was inadmissible under Missouri v Seibert, 542
  US 600 (2004); and (2) if so, whether defense counsel’s failure to challenge the
  admissibility of the statement constituted ineffective assistance of counsel.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2016
           s1122
                                                                              Clerk